FILED
                            NOT FOR PUBLICATION                             MAR 17 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10120

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00347-LDG

  v.
                                                 MEMORANDUM*
MIGUEL DELOA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Miguel Deloa appeals from the district court’s judgment and challenges the

50-month sentence imposed following his guilty-plea conviction for being a

deported alien found unlawfully in the United States, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Deloa contends that his sentence is substantively unreasonable in light of his

cultural assimilation and other mitigating factors. The district court did not abuse

its discretion in imposing Deloa’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The 50-month sentence, at the middle of the Guidelines range, is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Deloa’s criminal history and three prior

deportations. See U.S.S.G. § 2L1.2 cmt. n.9; Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    14-10120